                        UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF IOWA

In Re:                                       Chapter 13
                                             Bankruptcy No. 18-01884
Michael Vantassel Jr.
   Debtors.                                  MOTION TO MODIFY
                                             PLAN POST-CONFIRMATION



         COMES NOW the above-named Debtor and for his Motion to Modify Plan Post-

Confirmation states as follows:

   1. The confirmed plan currently on file calls for the Debtor to make payments as

         follows:

            a. $1121.00 each month for the remainder of the plan.

   2. The Debtor proposes modifying the current chapter 13 plan to permit the Debtor

         to make payments as follows:

            a. $950.00 each month for the remaining months of the plan.

   3. Payments in the modified amount will begin in March, 2019.

   4. All unsecured creditors will be paid 100 cents on the dollar.

   5. All other provisions of the Plan shall remain as confirmed and not be modified.


         WHEREFORE, the Debtors pray the Court approve their proposed Modified

Chapter 13 Plan.


                                            /s/ Samuel Z. Marks
                                            Samuel Z. Marks ISB16668
                                            Marks Law Firm
                                            4225 University Ave.
                                            Des Moines, Iowa 50311
                                            515.276.7211
                                            FAX 515.276.6280
                                            ATTORNEY FOR DEBTOR
                                 CERTIFICATE OF SERVICE
I hereby certify that on March 8, 2019, a copy of Motion to Modify Plan Post-Confirmation was served
electronically or by regular United States mail to all interested parties, the Trustee and all
creditors listed below.

AAMS/Automated Accounts Management Servi
First Premier Bank
Mary Greeley Medical Center
Usda Rural Development
USDA Rural Housing Service
Veridian Credit Union
Veridian Credit Union



                                                       /s/ Sam Marks, Partner
                                                       Sam Marks, Partner
                                                       Upright Law LLC
                                                       4225 University Ave
                                                       Des Moines, IA 50311
                                                       855-466-3920Fax:888-751-4932
                                                       notices@uprightlaw.com
